DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 17 have been amended.
Claims 1-20 have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable US Publication No. 2015/0106596 by Vorbach et al. (hereinafter referred to as “Vorbach”) in view of US Patent No. 6,105,105 by Trimberger (hereinafter referred to as “Trimberger”). 
Regarding claims 1, 8, and 15, taking claim 1 as representative, Vorbach discloses:
 a system for processing data flow array instructions, the system comprising: a data flow array, which includes a plurality of processing elements (Vorbach discloses, at ¶ [0133], a VPU that processes VPUCODE (data flow array instructions). As described at ¶ [0009] and [0010], the VPU is an XPP core that includes an array of processing elements (PAEs). The XPP core is, as described at ¶ [0344], a dataflow device. As disclosed, at Figure 11, the XPP is part of a system that includes memory, which discloses non-transitory media.); 
a decoder to receive a data flow array instruction and generate a set of microinstructions based on the data flow array instruction (Vorbach discloses, at ¶ [0134], decoding the VPUCODE to trigger sequences of operations. As disclosed at Figure 80A, this is performed by a decoder. As disclosed at ¶ [0136], the VPUCODE is translated into various VPU commands, which are the set of microinstructions.); 
(Vorbach discloses, at Figure 80A, that after being decoded, instructions are sent to a register renaming unit (reservation station) from which the instructions are dispatched. As shown, the instructions include configuration instructions, which are dispatched to a configuration queue.); and 
a configuration watcher to receive the configuration microinstruction and to add a configuration identifier and a set of parameters of the configuration microinstruction to a configuration queue for the data flow array (Vorbach discloses, at Figure 80A, a configuration unit (CT) that receives the configuration instructions and adds the configuration instructions to a configuration queue. As disclosed, at ¶ [0009], configuration indicates interconnection and function of the array elements, which is a set of parameters.), 
wherein the plurality of processing elements are to be configured based on configuration information associated with the configuration identifier and the set of parameters (Vorbach discloses, at ¶ [0135], executing the configuration instructions, which is configuring the array of processing elements based on the configuration instruction and its parameters.).
Vorbach does not explicitly disclose indicates that the aforementioned configuration microinstruction includes a first operand corresponding to a configuration identifier and a second operand corresponding to a set of parameters for configuring one or more processing elements in the plurality of processing elements of the data flow array.
However, in the same field of endeavor (e.g., programmable logic) Trimberger discloses:
a configuration microinstruction that includes a first operand corresponding to a configuration identifier and a second operand corresponding to a set of parameters for configuring one or more processing elements in the plurality of processing elements of the data flow array (Trimberger discloses, at col. 5, lines 43-57, instructions for configuring a configurable logic device, the instructions including a configuration identifier field, which discloses a first operand, and fields corresponding to parameters, which discloses a second operand.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vorbach’s configuration instruction to include the fields disclosed 

Regarding claims 2, 9, and 16, taking claim 2 as representative, Vorbach, as modified, discloses the elements of claim 1, as discussed above. Vorbach also discloses:
wherein configuring the plurality of processing elements includes setting an operation to be performed by each of the plurality of processing elements and configuring a set of routing channels between processing elements such that an output from a first processing element in the plurality of processing elements is an input to a second processing element in the plurality of processing elements (Vorbach discloses, at ¶ [0009], that the configuration unit stipulates the interconnection and function of the elements in the array. As described at ¶ [0337], the PAE objects (processing elements) perform vertical routing, which means receiving results from adjacent inner (towards the middle of the array) PAEs and forwarding results to adjacent outer (towards the edge of the array) PAEs.).

Regarding claims 3 and 10, taking claim 3 as representative, Vorbach, as modified, discloses the elements of claim 2, as discussed above. Vorbach also discloses:
wherein the set of microinstructions further includes a set of input microinstructions, which indicate a set of input operands for the data flow array instruction, and a set of output microinstructions, which indicate a set of output operands for the data flow array instruction (Vorbach discloses, at ¶ [0263], access controls to read data into the array, which discloses input microinstructions, and, at ¶ [0265], access controls to write data from the array, which discloses output microinstructions.).

Regarding claims 4, 11, and 18, taking claim 4 as representative, Vorbach, as modified, discloses the elements of claim 3, as discussed above. Vorbach also discloses:
an input watcher to receive the set of input microinstructions and to add the set of input operands to input queues for the data flow array, wherein the data flow array is to retrieve the input operands from the input queues and perform corresponding operations of the plurality of processing elements to (Vorbach discloses, at ¶ [0346], IO ports that receive input data, which discloses receiving the input microinstructions, and store the input data in queues, from which the array subsequently retrieves the input data and operates on the input data.).

Regarding claims 5, 12, and 19, taking claim 5 as representative, Vorbach, as modified, discloses the elements of claim 4, as discussed above. Vorbach also discloses:
an output watcher to receive the set of output microinstructions and to add the set of output operands to a write queue for the data flow array, wherein the data flow array is to generate a set of write instructions for writing the outputs from the output queues to the set of output operands from the write queue (Vorbach discloses, at ¶ [0346], IO ports that receive output data, which discloses receiving the output microinstructions, and store the output data in queues, in response to the array writing the output data. As disclosed at ¶ [0205], the output data is written to destination registers, which are output operands.).

Regarding claims 6, 13, and 20, taking claim 6 as representative, Vorbach, as modified, discloses the elements of claim 5, as discussed above. Vorbach also discloses:
wherein the data flow array is to generate and transmit an early warning signal to the reservation station to indicate to the reservation station that the outputs will be written to the set of output operands within a specified time interval, and the reservation station is to preemptively dispatch an instruction in response to the early warning signal (Vorbach discloses, at ¶ [0478], executing new configuration, which discloses dispatching an instruction, in response to the occurrence of a write back, which discloses the array generating a write back signal, which indicates the outputs are to be written.).

Regarding claims 7 and 14, taking claim 7 as representative, Vorbach, as modified, discloses the elements of claim 6, as discussed above. Vorbach also discloses:
an optimizer to receive software code and to generate the data flow array instruction, a data flow array definition describing the set of microinstructions, and the configuration information for configuring (Vorbach discloses, at ¶ [0267], a compiler that optimizes configuration (generates the data flow array instruction) based on the sequence of accesses (determined pattern in the code). As disclosed, at ¶ [0009], configuration indicates interconnection and function of the array elements.).

Regarding claim 17, Vorbach, as modified, discloses the elements of claim 16, as discussed above. Vorbach also discloses:
wherein the set of microinstructions further includes a set of input microinstructions, which indicate a set of data input operands for the data flow array instruction using an immediate, and a set of output microinstructions, which indicate a set of output operands for the data flow array instruction (Vorbach discloses, at ¶ [0263], access controls to read data into the array, which discloses data input microinstructions, and, at ¶ [0265], access controls to write data from the array, which discloses output microinstructions. Vorbach also discloses, at ¶ [00438], the format of instructions to input data can utilize an immediate value to indicate data, i.e., the operands.).

Response to Arguments
On page 9 of the response filed September 7, 2021 (“response”), the Applicant argues, “First, Applicant notes the Office Action is making assumptions that cannot be supported by the text of Vorbach. For example, that Vorbach "discloses, at Figure 80A, that after being decoded, instructions are sent to a register renaming unit (reservation station) from which the instructions are dispatched. As shown, the instructions include configuration instructions, which are dispatched to a configuration queue." Practically all of that is unsupportable. First, the register renaming unit has nothing to do with the XPP array. So its inclusion as a reason for teaching this clause is not clear. Second, there is practically no text for FIG. 80A. What is describes is simply up to the imagination of whomever is looking at it. The text of "FIGS. 80A to 80C include diagrams that illustrate architectures in which an SMT processor is coupled to an XPP thread resource, according to exemplary embodiments of the present invention." is not very enlightening. 
Though fully considered, the Examiner respectfully disagrees. As noted at MPEP § 2144.01, “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Therefore, that exact textual description, or lack thereof, is not dispositive. The question is what a person having ordinary skill in the art would infer. 
The Examiner maintains that the disclosure in Figure 80A of an arrow leading from an instruction cache to a decoder would definitely cause a person having ordinary skill in the art to infer that instructions travel from the instruction cache to the decoder, despite explicit textual description of this feature. The arrows leading away from the decoder would likewise cause a person having ordinary skill in the art to infer that decoded instructions are transmitted from the decoder. 
As indicated at ¶ [0134], decoding a VPUCODE causes a configuration unit, which receives decoded instructions from the decode unit, to execute certain sequences of instructions. As disclosed, e.g., at ¶ [0257] and ¶ [0430] et seq., instructions cause loading of configurations. Therefore, the Examiner maintains that a person having ordinary skill in the art would discern: 1) the decoder provides decoded instructions to the configuration queue; and 2) the decoded instructions include configuration instructions. As the Applicant has failed to present any evidence to the contrary, the Applicant’s arguments are deemed unpersuasive.  
Also, as noted, Vorbach explicitly discloses, at ¶ [0134], decoding a VPUCODE. Therefore, the Applicant’s assertion that “Vorbach does not describe anything that way,” is unpersuasive.


On pages 9-10 of the response the Applicant argues, “Further, none of those commands are described as including "a first operand corresponding to a configuration identifier and a second operand corresponding to a set of parameters for configuring one or more processing elements in the plurality of processing elements of the data flow array." Trimberger describes instructions that have register identifiers, opcodes, and a configuration word ID. The Office Action allegedly that a PHOSITA would pull out configuration word ID and register identifiers and modify "Vorbach's configuration instruction." Applicant notes the Vorbach does not describe a generic "configuration instruction." Applicant presumes the "Load Configuration" of Vorbach is what the Office is getting at, but, again, that is not clear. The Load Configuration merely notes that data is loaded from memory and that that the configuration may include data, etc. That Load Configuration probably needs an address (don't know for sure though as Vorbach does not go into details), but there is no discussion of it needing any sort of parameters. It appears that the configuration itself is all that is needed (see, e.g., paragraph 00259-0293). Further, the Office states that the configuration includes "a set of a parameters" on page 3 of the Office Action. Applicant does not see what Trimberger adds for at least the parameters aspect. Further, if Vorbach, as alleged, stores an entire configuration, there would be no need for a configuration ID of Trimberger.”
Though fully considered, the Examiner respectfully disagrees. The Examiner notes that Vorbach explicitly discloses configuration identifiers. See, e.g., ¶ [1072], which identifies configurations by number. This is unsurprising as a system which includes multiple configurations, as is the case with Vorbach, and did not also include configuration identifiers would have no way to distinguish among the configurations. 
However, the Applicant previously amended the claims to recite a more specific instruction format, i.e., an instruction with two operands, as claimed. While Vorbach does not explicitly disclose this particular instruction format, instructions with two operands are fundamentally well-known. The format claimed is known as well, as evidenced by Trimberger. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 10 of the response the Applicant argues that the remaining claims are non-obvious with regard to the cited references for similar reasons. 
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183